Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment including amended claims filed on 04/22/2022 has been entered.
Claims 2-6 have been examined.
Claim 1 is cancelled.
The claim objections are withdrawn.
Claim rejections under 35 U.S.C. 101 are withdrawn.
Claim rejections under 35 U.S.C. 103 are withdrawn.
Response to Arguments
Applicant's arguments filed on 04/22/2022 for double patenting rejection have been fully considered but they are not persuasive.
The applicant contends that claim 1 has been canceled, and claim 2 has been amended to incorporate the limitations of claim 1. Accordingly, Applicant respectfully requests that the double patenting rejection be withdrawn. 
The examiner would like to point out that the claim 2 is rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. patent No. 10432229 B2.  
The difference in claim 2 of the present application and claim 1 of U.S. patent No. 10432229 B2 for symbol mapping, code rate, interleaving sequence, signal transmitted and a broadcasting channel limitations is obvious to one of ordinary skill in the art.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 2 is rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. patent No. 10432229 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 2 of the present application is anticipated by claim 1 of U.S. patent No. 10432229 B2 in that claim 1 of U.S. patent No. 10432229 B2 contains all the limitations of claim 2 of the present application. Claim 2 of the present application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obviousness-type double patenting.
The difference in claim 2 of the present application and claim 1 of U.S. patent No. 10432229 B2 for symbol mapping, code rate and interleaving sequence is obvious to one of ordinary skill in the art.
It is well recognized that the choice of the symbol mapping, code rate and interleaving sequence are design parameters to achieve a high coding gain over the iterations and defined by the signal constellation and the bit labelling for optimization for power-efficient bit-interleaved coded modulation schemes.

Present Application Number: 17/060,768

Claim 2. A bit-interleaved coded modulation (BICM) reception device, comprising: a demodulator configured to perform demodulation corresponding to 256- symbol mapping after receiving a broadcasting signal; a bit deinterleaver configured to perform group-unit deinterleaving on interleaved values, the interleaved values generated after the demodulation; and a decoder configured to restore information bits by Low-Density Parity Check (LDPC)-decoding deinterleaved values generated based on the group-unit deinterleaving, the deinterleaved values corresponding to a LDPC codeword having a length of 16200 and a code rate of 10/15, wherein the group-unit deinterleaving is performed on a group basis, the size of the group corresponding to a parallel factor of the LDPC codeword,  wherein the group-unit deinterleaving corresponds to a reverse process of interleaving performed by using permutation order, and the permutation order corresponds to an interleaving sequence represented by the following interleaving sequence  
    PNG
    media_image1.png
    19
    676
    media_image1.png
    Greyscale
 40 41 29 32 37 44 43 31 35 34 22 1 16 27 9 13 12}, and wherein the interleaving is performed corresponding to the interleaving sequence so as to distribute burst errors occurring in the broadcasting signal when the broadcasting signal is transmitted over a broadcasting channel.
















U.S. patent No. 10432229 B2



    PNG
    media_image2.png
    544
    494
    media_image2.png
    Greyscale





Claim 1 of U.S. patent No. 10432229 B2 as shown in the table above contains every element of claim 2 of the present application and as such anticipates claim 2 of the present application.

Claim 3 is rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 2 of U.S. patent No. 10432229 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 3 of the present application is anticipated by claim 2 of U.S. patent No. 10432229 B2 in that claim 2 of U.S. patent No. 10432229 B2 contains all the limitations of claim 3 of the present application. Claim 3 of the present application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obviousness-type double patenting.
The difference in claim 3 of the present application and claim 2 of U.S. patent No. 10432229 B2 for symbol mapping and constellations limitations is obvious to one of ordinary skill in the art.
It is well recognized that the choice of the symbol mapping and constellations are design parameters to achieve a high coding gain over the iterations and defined by the signal constellation and the bit labelling for optimization for power-efficient bit-interleaved coded modulation schemes.

Present Application Number: 17/060,768

U.S. patent No. 10432229 B2
Claim 3. The BICM reception device of claim 2, wherein the 256-symbol mapping is a Non-Uniform Constellation (NUC) symbol mapping which corresponds to 256 constellations.
Claim 2. The BICM reception device of claim 1, wherein the 16-symbol mapping is a Non-Uniform Constellation (NUC) symbol mapping which corresponds to 16 constellations.


Claim 2 of U.S. patent No. 10432229 B2 as shown in the table above contains every element of claim 3 of the present application and as such anticipates claim 3 of the present application.

Claim 4 is rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 3 of U.S. patent No. 10432229 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 4 of the present application is anticipated by claim 3 of U.S. patent No. 10432229 B2 in that claim 3 of U.S. patent No. 10432229 B2 contains all the limitations of claim 4 of the present application. Claim 4 of the present application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obviousness-type double patenting.
Present Application Number: 17/060,768

U.S. patent No. 10432229 B2
Claim 4. The BICM reception device of claim 2, wherein the parallel factor is 360, and the group includes 360 values.
Claim 3. The BICM reception device of claim 1, wherein the parallel factor is 360, and the group includes 360 values.


Claim 3 of U.S. patent No. 10432229 B2 as shown in the table above contains every element of claim 4 of the present application and as such anticipates claim 4 of the present application.

Claim 5 is rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 4 of U.S. patent No. 10432229 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 5 of the present application is anticipated by claim 4 of U.S. patent No. 10432229 B2 in that claim 4 of U.S. patent No. 10432229 B2 contains all the limitations of claim 5 of the present application. Claim 5 of the present application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obviousness-type double patenting.







Present Application Number: 17/060,768


    PNG
    media_image3.png
    174
    690
    media_image3.png
    Greyscale



U.S. patent No. 10432229 B2


    PNG
    media_image4.png
    245
    612
    media_image4.png
    Greyscale



Claim 4 of U.S. patent No. 10432229 B2 as shown in the table above contains every element of claim 5 of the present application and as such anticipates claim 5 of the present application.

Claim 6 is rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. patent No. 10432229 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 6 of the present application is anticipated by claim 1 of U.S. patent No. 10432229 B2 in that claim 1 of U.S. patent No. 10432229 B2 contains all the limitations of claim 6 of the present application. Claim 6 of the present application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obviousness-type double patenting.
The difference in claim 6 of the present application and claim 1 of U.S. patent No. 10432229 B2 for symbol mapping, code rate, interleaving sequence is obvious to one of ordinary skill in the art.
It is well recognized that the choice of the symbol mapping, code rate and interleaving sequence are design parameters to achieve a high coding gain over the iterations and defined by the signal constellation and the bit labelling for optimization for power-efficient bit-interleaved coded modulation schemes.

















Present Application Number: 17/060,768

Claim 6. A bit-interleaved coded modulation (BICM) reception method, comprising:

    PNG
    media_image5.png
    399
    694
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    168
    682
    media_image6.png
    Greyscale









U.S. patent No. 10432229 B2


    PNG
    media_image2.png
    544
    494
    media_image2.png
    Greyscale



Claim 1 of U.S. patent No. 10432229 B2 as shown in the table above contains every element of claim 6 of the present application and as such anticipates claim 6 of the present application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yeo et al. (US 8255764 B1, date published: 2012-08-28) disclose that a decoder system comprises a tensor-product code (TPC) decoder that decodes a received data stream to generate a decoded signal. A mark module that replaces low-density parity check (LDPC) parity bits of the decoded signal with 0s to generate a reset output signal. A deinterleave module deinterleaves error correction parity bits that are within the reset output signal to generate a deinterleaved signal that comprises a decoded portion and a concatenated portion. The concatenated portion comprises the error correction parity bits. A parity decoder module removes the concatenated portion from the deinterleaved signal (abstract).

Chow et al. (US 20120207224 A1, date published: 2012-08-16) disclose a computer processor implementable method of decoding low-density parity-check (LDPC) code, comprising: receiving a log-likelihood-ratio (LLR) input bitstream; performing a combined bit-deinterleaving and reordering process on the LLR input bitstream and storing in a physical memory space, comprising: determining a logical memory address for each LLR bit in the LLR input bitstream, determining a physical memory address for each LLR bit in the LLR input bitstream from logical memory address of the LLR bit; decoding the LLR input bitstream stored in the physical memory space; and performing a combined de-reordering and de-mapping process on the decoded LLR input bitstream (abstract).

Nimbalker et al. (US 20080072122 A1, date published: 2008-03-20) disclose that a method and apparatus for decoding data is provided herein to show how to turbo decode LDPC codes that contain a partial dual diagonal parity-check portion, and how to avoid memory access contentions in such a turbo decoder. During operation, a decoder will receive a signal vector corresponding to information bits and parity bits and separate the received signal vector into two groups, a first group comprising signals corresponding to the information bits and one or more parity bits, a second group comprising a remainder of the parity bits. The first group of received signals is passed to a first decoder and the second group of received signals is passed to a second decoder. The decoders are separated by an interleaver and a deinterleaver. Iterative decoding takes place by passing messages between the decoders, through the interleaver and the deinterleaver, and producing an estimate of the information bits from the output of the first decoder (abstract).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822. The examiner can normally be reached Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111    
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111